UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1670


ENRIQUE ALEXANDER HERNANDEZ RODRIGUEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 11, 2019                                         Decided: March 28, 2019


Before WILKINSON and FLOYD, Circuit Judges, and DUNCAN, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph A. Devamithran, LAW OFFICE OF JOSEPH A. DEVAMITHRAN, Annandale,
Virginia, for Petitioner. Joseph H. Hunt, Acting Assistant Attorney General, Paul
Fiorino, Senior Litigation Counsel, Timothy Bo Stanton, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Enrique Alexander Hernandez Rodriguez (Rodriguez), a native and citizen of El

Salvador, petitions for review of an order of the Board of Immigration Appeals

dismissing Rodriguez’s appeal from the Immigration Judge’s denial of his applications

for withholding of removal and protection under the Convention Against Torture. We

have reviewed the arguments pressed by Rodriguez in conjunction with the certified

administrative record, including the transcript of the merits hearing and all supporting

evidence, and the relevant legal authorities.     Despite Rodriguez’s assertions to the

contrary, we conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that

substantial evidence “on the record considered as a whole” supports the denial of relief in

this case, INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (internal quotation marks

omitted).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Rodriguez (B.I.A. May 15, 2018). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2